United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Longmont, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-881
Issued: August 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2007 appellant filed a timely appeal from the March 7, May 24 and
September 14, 2006 merit decisions of the Office of Workers’ Compensation Programs, which
denied her claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of appellant’s claim. The Board also has jurisdiction to review
the Office’s January 22, 2007 nonmerit decision denying reconsideration.
ISSUES
The issues are: (1) whether appellant sustained an injury in the performance of duty on
January 15, 2006; and (2) whether the Office properly denied her December 26, 2006 request for
reconsideration.
FACTUAL HISTORY
On January 15, 2006 appellant, then a 36-year-old air traffic control specialist, filed a
claim alleging that she sustained an injury in the performance of duty that day: “Exposed elec.

on [display monitor] shocked me as I moved it into view.” A witness wrote the following: “I
witnessed [appellant] trying to move the sector 21 scope by placing her hand on the lower left
side of the scope. I heard a ‘pop’ and observed the left side of the scope go blank.”
Appellant stopped work on January 19, 2006 and sought medical treatment. A
January 19, 2006 treatment note from a Dr. Reginald Guy related the history of the incident and
appellant’s complaints: “This patient complains of being shocked when moving a video screen
display at work on the 15th of this month. The patient has experienced intermittent chest pain
lasting up to two minutes over the past three days, perhaps associated with some shortness of
breath.” Dr. Guy described normal objective findings and diagnosed noncardiac chest pain. He
advised that appellant used over-the-counter antacids for her discomfort and released her to
resume work that night with no restrictions.
In a decision dated March 7, 2006, the Office denied appellant’s claim for compensation.
The Office found that the claimed event occurred, but there was no medical evidence providing a
diagnosis connected to the event. The Office explained that findings of pain or discomfort alone
did not satisfy the medical aspect of appellant’s case.
On March 16, 2006 Dr. Guy reported as follows:
“Please be advised that I did see [appellant] on January 15, [sic] 2006 after she
sustained an accidental electric shock while manipulating a monitor at the Air
Traffic Controller Station in Longmont. The patient complained of chest pain.
EKG [electrocardiogram] and cardiac enzymes were unremarkable. I discussed
this case with the cardiologist at Longmont Clinic who suggested she may be
experiencing chest wall pain from muscle spasms secondary to the electrical
shock. I must agree with his opinion as the patient has entirely recovered from
this injury. She persistently had normal electrocardiograms subsequent to this
accident and has been pain-free for several weeks.”
Appellant requested reconsideration.
In a decision dated May 24, 2006, the Office reviewed the merits of appellant’s case and
denied modification of its prior decision. The Office explained that the evidence established the
reported work event on January 15, 2006, and that the factual basis of appellant’s claim was
satisfied, but she needed to submit a detailed medical report with a clear and concise diagnosis
rendered by a qualified physician.
Appellant requested reconsideration and submitted a June 1, 2006 report from a
Dr. Marie E. Bush, who related appellant’s history and the normal findings made on
examination. Dr. Bush diagnosed noncardiac chest pain/musculoskeletal chest pain. She noted
that one of their cardiologists, a Dr. Stathis, concurred that the etiology of the chest pain was not
cardiac but musculoskeletal in origin and directly related to the electrical shock that appellant
received at work. Dr. Bush described appellant’s subsequent medical care.
In a decision dated September 14, 2006, the Office reviewed the merits of appellant’s
case and denied modification of its prior decision. The Office noted that the only diagnosis

2

related to her claimed injury was that of pain with symptoms of shortness of breath, which did
not satisfy the need for a stated medical condition.
On December 26, 2006 appellant again requested reconsideration. She stated that the
attending physician changed the diagnosis code. Appellant submitted several copies of
Dr. Bush’s June 1, 2006 report and stated that Dr. Bush felt that her letter clearly stated that the
pain was “musculoskeletal in origin and was directly related to the electrical shock that
[appellant] received while at work.”
In a decision dated January 22, 2007, the Office denied appellant’s request. The Office
found that the medical evidence received since the September 14, 2006 merit decision was
repetitious and did not warrant a reopening of appellant’s case.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides compensation for the disability or
death of an employee resulting from personal injury sustained while in the performance of duty.1
An employee seeking benefits under the Act has the burden of proof to establish the essential
elements of her claim. When an employee claims that she sustained an injury in the performance
of duty, she must submit sufficient evidence to establish that she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. She must also
establish that such event, incident or exposure caused an injury.2
A person who claims benefits for a work-related injury has the burden of establishing by
the weight of the medical evidence a firm diagnosis of the condition claimed and a causal
relationship between that condition and factors of federal employment.3 Causal relationship is a
medical issue4 and the medical evidence generally required to establish causal relationship is
rationalized medical opinion evidence. Rationalized medical opinion evidence is medical
evidence that includes a physician’s rationalized opinion on whether there is a causal relationship
between the claimant’s diagnosed condition and the established incident or factor of
employment. The opinion of the physician must be based on a complete factual and medical
background of the claimant,5 must be one of reasonable medical certainty6 and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the established incident or factor of employment.7
1

5 U.S.C. § 8102(a).

2

See generally Abe E. Scott, 45 ECAB 164 (1993); John J. Carlone, 41 ECAB 354 (1989).

3

E.g., Patricia Bolleter, 40 ECAB 373 (1988).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

3

ANALYSIS -- ISSUE 1
The Office accepted that the January 15, 2006 incident occurred as alleged. Appellant
has met her burden to submit sufficient evidence to establish that she experienced a specific
event, incident or exposure occurring at the time, place and in the manner alleged. The only
question that remains is whether this incident caused a specific injury.
The diagnosis of noncardiac chest pain identifies no particular medical condition or
disease, no underlying pathology. It merely rules out a cardiac etiology.8 It is the equivalent of a
physician reporting, “I do not know what is causing her pain, but it is not a cardiac problem.”
The Office cannot pay compensation for an unnamed medical condition. Dr. Guy’s advice to use
over-the-counter antacids for the discomfort suggests that he believed appellant’s chest pain
might be a symptom of heartburn.
Dr. Guy later reported that he agreed with the cardiologist at the clinic, who suggested
that appellant might have been experiencing chest wall pain from muscle spasms secondary to
the electrical shock. This is a speculative hypothesis. Although the opinion of a physician does
not have to reduce the cause or etiology of a disease or condition to an absolute medical certainty,
neither can such opinion be speculative or equivocal.9 Further, muscle spasm, like pain, remains
but a symptom of an underlying and as yet unidentified medical condition or disease.
Dr. Bush diagnosed noncardiac chest pain/musculoskeletal chest pain, again based on the
cardiologist’s opinion that the etiology of the chest pain was not cardiac but musculoskeletal in
origin and directly related to the electrical shock appellant received at work. Although this
narrows the focus of a possible injury, Dr. Bush still identified no particular musculoskeletal
condition or disease. Appellant might have sustained an injury in the performance of duty, but
her physicians appear too uncertain about what physiological damage the electricity caused, if
any, to offer a differential diagnosis of that injury. For this reason, she has not met her burden of
proof to establish entitlement to benefits under the Act.10 The Board will affirm the Office
decisions denying her claim for compensation.
LEGAL PRECEDENT -- ISSUE 2
The Act provides that the Office may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision. The
employee shall exercise this right through a request to the district Office. The request, along
with the supporting statements and evidence, is called the “application for reconsideration.”11
8

Compare Thomas R. Horsfall, 48 ECAB 180 (1996) (where the physician diagnosed noncardiac chest pain
caused by costochondritis, or an inflammatory reaction in the costochondral junction).
9

Philip J. Deroo, 39 ECAB 1294 (1988); Jennifer Beville, 33 ECAB 1970 (1982) (statement of a Board-certified
internist that the employee’s complaints “could have been” related to her work injury was speculative and of limited
probative value).
10

Any opinion that the electric shock caused a diagnosed medical condition or disease must be supported by
sound medical reasoning.
11

20 C.F.R. § 10.605 (1999).

4

An application for reconsideration must be sent within one year of the date of the Office decision
for which review is sought.12
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.13
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits. Where the
request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.14
ANALYSIS -- ISSUE 2
Appellant’s December 26, 2006 request for reconsideration meets none of the standards
for obtaining a merit review of her case. The Office received copies of Dr. Bush’s June 1, 2006
report, but this was not new evidence. Evidence that repeats or duplicates evidence already in the
record has no evidentiary value and constitutes no basis for reopening a case.15 Appellant stated
that the attending physician changed the diagnosis code, but she submitted no evidence to support
her assertion.16 The Board will affirm the Office’s decision denying appellant’s request for
reconsideration. Appellant is not entitled to a reopening of her case.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty on January 15, 2006. The record contains no
diagnosis of a specific medical condition or disease. The Board also finds that the Office
properly denied appellant’s request for reconsideration.

12

Id. at § 10.607(a).

13

Id. at § 10.606.

14

Id. at § 10.608.

15

Eugene F. Butler, 36 ECAB 393 (1984); Bruce E. Martin, 35 ECAB 1090 (1984).

16

Appellant submitted to the Board half a dozen health insurance claim forms with a corrected diagnosis code
(the old code “whited out” and overwritten with a new code, with no indication who made the changes). The
Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its final decision. 20
C.F.R. § 501.2(c). As this evidence was not before the Office, the Board has no jurisdiction to review it.

5

ORDER
IT IS HEREBY ORDERED THAT the January 22, 2007 and the September 14,
May 24 and March 7, 2006 decisions of the Office of Workers’ Compensation Programs are
affirmed.
Issued: August 1, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

